Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objections to the Drawings
1.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show ridges and elevations as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Rejections 35 U.S.C. § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 recites the limitation "the first section and the second section" in the last line of independent claim 15.  There is insufficient antecedent basis for this limitation in the claim. Claims 16-20 are rejected for their dependency on claim 15.
Claims 13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 13 and independent claim 21 both require ridges and elevations however neither of these features are specifically shown in the drawings; therefore, one of ordinary skill in the art cannot easily ascertain what constitutes ridges and elevations. 













Rejections 35 U.S.C. § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (5,471,697) to Daconta.
Regarding independent claim 1, Daconta discloses a handle (12) for holding by a user in a cleaning operation and comprising a first connector (12A);
a cleaning head (14) including a second connector (14A) configured to mate with the first connector (12A) in order to attach the cleaning head (14) to the handle (12) in an engaged position (See FIG. 1) with the cleaning head (14) is comprised entirely of a material (Col. 3 lines 10-25) configured to dissolve in water and wherein the material comprises a cleaning agent (See Col. 2 lines 10-12 and Col. 3 lines 10-25).
Regarding claim 2, Daconta discloses the first connector (12A) comprises a projecting portion (See tip of numeral 12A) and the second connector (14A) comprises a cavity, and the projecting portion (See tip of numeral 12A) is configured to be press fit into the cavity (See FIG. 1) to attach the cleaning head (14) to the handle (12) and seal an opening into the cavity.
Regarding claim 3, Daconta discloses that the first connector (12A) further comprises one or more flexible rings (See rings in FIG. 2) configured to fit within the cavity and provide a water-tight seal between the first connector (12A) and the second connector (14A).
Regarding claim 4, Daconta discloses that the one (12A) (the last outer ring as shown in FIG. 1) or more flexible rings each comprise a diameter (the last outer ring as shown in FIG. 1) that is equal to or greater than the diameter of an opening into the cavity such that the flexible rings provide a friction engagement with an interior of the cavity.
Regarding claim 5, Daconta discloses that the first connector (12A) further comprises a flange (See rings in FIG. 2) sized larger than the opening into the cavity and in surface contact with a portion of the cleaning head (14) that surrounds the opening into the cavity (See FIG. 1).
Regarding claim 6, Daconta discloses that the first connector (12A) is configured to pivot or flex with respect to the handle (12) such that the cleaning head (14) is configured to move with respect to the handle (12) in the engaged position while the cavity remains sealed (note the deformation can caused by the plastic material; See Col. 3 lines 15-22).
Regarding claim 10, Daconta discloses that the second connector (14A) is a cavity formed in the cleaning head (14).
Regarding claim 11, Daconta discloses that the cleaning head (14) further comprises a raised portion (portion in the plane of numeral 14 in FIG. 1) on a top surface, the raised portion (portion in the plane of numeral 14 in FIG. 1) comprising an opening into the cavity (14A) for receiving the first connector (12A).
Regarding claim 12, Daconta discloses that the cavity (inside 14A) has a depth that is greater than a height of the raised portion (See plane where numeral 14 is in FIG. 1).
Claims 15- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2005/0066465) to Minkler et al.
Regarding independent claim 15, Minkler et al. discloses a handle (28) for holding by a user in a cleaning operation;
a connection mechanism (30, 27) comprising a first connector (30) connected to the handle (28) and configured to engage a second connector (27) on a cleaning head (68) to attach a cleaning head (67) to the handle (28); and
a release mechanism (46) configured to cause a cleaning head (67) to be removed from the handle (28) based on movement of the first section with respect to the second section.
Regarding claim 16, Minkler et al. discloses that the handle (28) includes a first section (40) and a second section (39b) with the first section (44) is movable with respect to the second section (39b) (See paragraph [0049]).
Regarding claim 17, Minkler et al. discloses that the release mechanism (46) further comprises a rod (45) positioned in an interior of the second section (39b) (See paragraph [0049]).
Regarding claim 18, Minkler et al. discloses that the rod (45) is fixed to the first section (40) at a first end (43) and fixed to the first connector (30) at a second end (42).
Regarding claim 19, Minkler et al. discloses the release mechanism (46) further comprises a biasing element (88) urging the first connector into a use position.
Regarding claim 20, Minkler et al. discloses that the biasing element (88) is configured to compress due to movement of the first section (40) of the handle (28), and
With the movement of the first section (40) of the handle (28) retracts the first connector (30) into the second section (39b) of the handle (28) and thereby removes a cleaning head (67) from the first connector (30).
Rejections 35 U.S.C. § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent (5,471,697) to Daconta in view of U.S. Patent Publication (2005/0066465) to Minkler et al.
Regarding claim 7, Daconta is silent regarding a release mechanism configured to cause the cleaning head to be removed from the handle. However, Minkler et al. teaches a cleaning assembly (20) having a release mechanism (46) for releasing a brush (67) (See paragraph [0047]-[0049]). It would have been obvious for one of ordinary skill in the art at the time before filing to include a release mechanism (46) as taught in Minkler et al. in order to avoid touching the brush (14) in Daconta.
Regarding claim 8, Daconta as modified with Minkler et al. teaches that the release mechanism (46) comprises a control element (47) configured to cause the first connector (40) to move relative to the handle (39). As mentioned above, it would have been obvious for one of ordinary skill in the art at the time before filing to include a release mechanism (46) as taught in Minkler et al. in order to avoid touching the brush (14) in Daconta.
Regarding claim 9, Daconta as modified with Minkler et al. teaches the release mechanism (46) comprises a rod (45) positioned inside the handle (39) and configured to transfer user-provided force from an upper portion of the rod to a lower portion of the rod in contact with the cleaning head (67) (See paragraph [0049] of Minkler et al. As mentioned above, it would have been obvious for one of ordinary skill in the art at the time before filing to include a release mechanism (46) as taught in Minkler et al. in order to avoid touching the brush (14) in Daconta.
Claims 13, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent (5,471,697) to Daconta in view of U.S. Patent (2,271,861) to Harris.
Regarding claim 13, Daconta is silent regarding that the cleaning head (14) further comprises a cleaning surface comprising a pattern of ridges and elevations. However, Harris teaches a swab (2) for cleaning toilets that includes ridges and elevations. Harris teaches that having ridges and elevations makes the brush more effective for cleaning toilets (See Col. 2 lines 40-55). It would have been obvious for one of ordinary skill in the art at the time before the invention was filed to include ridges and elevations on the cleaning head (14) of Daconta in order to make cleaning toilets bowls more effective.  
Regarding claim 14, Daconta as modified with Harris teaches that the cleaning surface comprises a plurality of levels that create a variety of thicknesses of the cleaning head from a flat back surface to the cleaning surface. As mentioned above, would have been obvious for one of ordinary skill in the art at the time before the invention was filed to include ridges and elevations on the cleaning head (14) of Daconta in order to make cleaning toilets bowls more effective.  
Regarding independent claim 21, Daconta teaches a back surface (portion under numeral 14 in FIG. 1 of Daconta);
a cleaning surface (top portion with numeral 14 in FIG. 1) opposite the back surface. However, Daconta is silent regarding a pattern of ridges and elevations. However, Harris teaches a swab (2) for cleaning toilets that includes ridges and elevations. Harris teaches that having ridges and elevations makes the brush more effective for cleaning toilets (See Col. 2 lines 40-55 of Harris). It would have been obvious for one of ordinary skill in the art at the time before the invention was filed to include ridges and elevations on the cleaning head (14) of Daconta in order to make cleaning toilets bowls more effective.  
Daconta as modified with Harris teaches a raised portion (portion in the plane of numeral 14 in FIG. 1) on a top surface, the raised portion (portion in the plane of numeral 14 in FIG. 1) including an opening into a cavity (14A) for receiving the handle (12) and the cavity (inside 14A) has a depth that is greater than a height of the raised portion from the back surface (See plane where numeral 14 is in FIG. 1) wherein the cleaning head (14) is comprised to dissolve in water and wherein the material comprises a cleaning agent (See Col. 2 lines 10-12 and Col. 3 lines 10-25 of Daconta).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723